               Case: 4:20-cv-00178-JMV Doc #: 27 Filed: 04/07/21 1 of 1 PageID #: 104




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                      GREENVILLE DIVISION


JOHNNY WILLIAMS, DIREJOHN
WILLIAMS, SERENITY WILLIAMS AND
SHEMELIA BURNS                                                                                PLAINTIFFS

VS.                                                          CIVIL ACTION NO. 4:20-cv-178-JMV

TOIMESHIA BURNETT
and JOHN DOES 1-10                                                                         DEFENDANTS

                       AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

               THIS CAUSE having come on for consideration on the motion ore tenus of the parties to dismiss

Plaintiff’s Complaint with prejudice as to Serenity Williams and Shemelia Burns, and this Court, having

considered the same and being fully advised in the premises, and it noting the agreement of the parties, is

of the opinion that said motion is well taken and should be, and the same is hereby, granted.

               IT IS, THEREFORE, ORDERED AND ADJUDGED that this cause be, and the same is hereby,

dismissed with prejudice as to Serenity Williams and Shemelia Burns only with each party to bear their

respective costs and attorney fees. This order does not affect the claims of Johnny Williams and Direjohn

Williams which will proceed forward at this time.

               SO ORDERED AND ADJUDGED, this the 7th day of April, 2021.



                                                        BY: / s / J a n e M . Vi r d e n
                                                             U.S. MAGISTRATE JUDGE


AGREED AND APPROVED:


/s/ Philip W. Gaines                                  /s/ Christy V. Malatesta
PHILIP W. GAINES, ESQ.                                CHRISTY V. MALATESTA, ESQ.
MS BAR NO. 4368                                       MS BAR NO. 103270
       Attorney for Plaintiffs                              Attorney for Defendant




{D1587002.1}
